Order entered January 8, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00822-CR

                                 ANTWON CARTER, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 296-81511-2013

                                          ORDER
             The Court REINSTATES the appeal.

             On December 5, 2014, we ordered the trial court to make findings regarding why

      the reporter’s record has not been filed.       The trial court has filed a supplemental

      reporter’s record detailing its findings. We ADOPT the trial court’s findings. We order

      official court reporter Janet L. Dugger to file the reporter’s record by February 10, 2015.

             We DIRECT the Clerk to send copies of this order, by electronic transmission, to

      Janet L. Dugger, official court reporter of the 296th Judicial District Court, and to

      counsel for the parties.

                                                     /s/   LANA MYERS
                                                           JUSTICE